Title: To Benjamin Franklin from Nogaret, 10 [August 1782]
From: Nogaret
To: Franklin, Benjamin


Monsieur
Paris ce Samedi 10 [August, 1782]
Je reçois une Lettre de me femme, par laquelle J’apprends que vous nous avez fait l’amitié de nous venir voir. Elle a du vous dire que j’étais à Paris pour une bonne oeuvre. Un ami agé de 85 ans me charge de recevoir Ses fonds: je m’acquitte à cette heure de cette commission. Je Serai sûrement Libre Jeudi jour de la Vierge: J’aurai l’honneur de repondre à votre invitation, et celui de vous renouveller les assûrances de mon respect et de ma gratitude. Ce sont Les Sentiments avec les quels je fais profession d’être pour la vie Monsieur Votre très humble et très obeissant Serviteur
FELIX-Nogaret
 
Addressed: A Son Excellence / Monsieur Franklin / Ministre Plenipotentiaire / des Provinces unies de / L’amerique / a Passy / Près Paris / pressée
